09/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0339



                            No. DA 22-0339

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHELE LARA LATTER,

           Defendant and Appellant.



                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Darcy D. Boggs is

granted an extension of time to and including November 17, 2022,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                 September 16 2022